Grice, Justice.
The grant of a mandamus absolute is brought here for review. It resulted from an application filed in the Superior Court of Fulton County by Ralph Raymond Scoggins against Frank E. Coggin and other officials of the City of Hapeville, seeking to compel the issuance of a license to operate a liquor store in that municipality.
However, on account of the state of the record, no error has been demonstrated. The bill of exceptions recites that upon the hearing the plaintiff and the defendants introduced evidence in support of their pleadings. Yet, the plaintiff in error has not brought to this court, by any of the methods authorized by law, the evidence which was adduced upon that hearing. Therefore, we cannot determine whether the judgment complained of is right or wrong.
What was held in Baldwin v. Grimes, 219 Ga. 68 (131 SE2d 563), applies here: “A review of the judgment assigned as error *711here requires a consideration of the evidence, which is neither set forth in the bill of exceptions, attached to it as an exhibit and properly identified by the trial judge, nor embodied in a brief or transcript of evidence approved by the trial judge and sent up as a part of the record. Accordingly, since the burden is upon the party assigning error to show it affirmatively by the record, the judgment complained of is assumed to be correct and must be affirmed.”
Submitted February 9, 1965
Decided March 9, 1965.
McCord & Cooper, Robert B. McCord, for plaintiff in error.

Judgment affirmed.


All the Justices concur.